DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments, the applicant states that a source line cannot be considered a source electrode and so the reference fails to disclose an overlap between the source and signal line. The examiner respectfully disagrees, as the limitations do not claim a source electrode but instead claim a source, which may be interpreted as the source line or the source electrode or both. Further, the applicant states that Kim fails to disclose the additional signal line being provided in the same layer as the pixel electrode. The examiner respectfully disagrees, as Kim discloses in Figure 2 and Paragraph 0034 an additional signal line 532 that is one the same layer as the pixel electrode PE1. The applicant also states that the reference fails to disclose a direct connection between the pixel electrode and the source. The examiner respectfully disagrees, as Kim discloses that the pixel electrode PE1/PE2 is directly connected to the source electrode SE1/SE2 in Figures 2-3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: US 2016/0282691 A1 of record, “Kim”) in view of Yoshida et al (US Publication No.: US 2010/0296017 A1 of record, “Yoshida”) and Igeta et al (US Publication No.: US 2010/0026611 A1 of record, “Igeta”).
Regarding Claim 1, Kim discloses an array substrate (Figures 1-5), comprising

The thin film transistor comprises a gate line (Figures 1-5, gate line GL; Paragraphs 0026-0027),
A source directly connected to the pixel electrode (Figure 3, source SE2 is directly connected to pixel electrode PE2 via contact hole CH2), and a drain (Figure 3, drain DE2), wherein
The gate line has a first overlapped region with the source in an orthogonal projection direction perpendicular to the array substrate (Figure 5 discloses that the gate line GL has GE2 as a part of it, where Figure 3 discloses GE2 overlaps with the source SE2), and
Each pixel unit further comprises an additional signal line provided to have a second overlapped region with the source in the orthogonal projection direction (Figure 3, signal line 752 overlaps with source SE2).
The first embodiment of Kim fails to disclose that the additional signal line is provided in the same layer as the pixel electrode.
However, another embodiment of Kim discloses a similar array substrate where the additional signal line is provided in the same layer as the pixel electrode (Kim, Figure 2, additional signal line 523).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the additional signal line as disclosed by the first embodiment of Kim to be in the same layer as the pixel electrode as disclosed by another embodiment of Kim. One would have been motivated to do so for the purpose of reducing capacitance and simplifying the manufacturing process (Kim, Paragraphs 0071-0072).
Kim fails to disclose that the first overlapped region has an area equal to an area of the second overlapped region.
However, Yoshida discloses a similar substrate where the first overlapped region has an area equal to an area of the second overlapped region (Yoshida, Figure 1, where the first overlapped region is the region at which gate line 32 and source line 35 intersect and the second overlapped region is the region at which signal line 36 and source line 35 intersect, where since the gate line 32 and signal line 36 have the same width, they would have a same overlapping region area; Paragraph 0196).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second overlapped regions as disclosed by Kim to have equal areas as disclosed by Yoshida. One would have been motivated to do so for the purpose of optimizing the positions and dimensions of the gate line and the signal line in order to prevent parasitic capacitance from being generated (Yoshida, Paragraphs 0043-0045; Paragraph 0196; Paragraph 0238). 
Kim also fails to disclose that the second overlapped region forms an additional capacitance between the additional signal line and the source.
However, Igeta discloses a similar substrate where the second overlapped region forms an additional capacitance between the additional signal line and the source (Figures 9A-9B, additional signal line CPL, source ST; Paragraph 0106).


Regarding Claim 2, Kim in view of Yoshida and Igeta discloses the array substrate according to claim 1, wherein the additional signal line is substantially parallel to an extension direction of the gate line (Figure 5 discloses that the additional signal line 752 is parallel with the extension direction of the gate line GL).

Regarding Claim 4, Kim in view of Yoshida and Igeta discloses the array substrate according to claim 1.
Kim fails to explicitly disclose that a length of the second overlapped region in an extension direction of the source is in a range of 18um to 25um. However, Kim discloses the general environment of having a considerable overlap between the source and the additional signal line (Kim, Figure 3; Paragraphs 0031-0034; Paragraph 0068). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a length of the second overlapped region in an extension direction of the source is in a range of 18um to 25um is the result-effective variable, and when this length is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of reducing a flicker phenomenon are realized. While Kim does not directly disclose that a length of the second overlapped region in an extension direction of the source is in a range of 18um to 25um, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a length of the second overlapped 

Regarding Claim 7, Kim in view of Yoshida and Igeta discloses a display apparatus comprising the array substrate according to claim 1 (Figures 1-5).

Regarding Claim 10, Kim discloses a manufacturing method of an array substrate, comprising:
Forming a common electrode layer (Figure 2, common electrode 210);
Forming a gate line and a gate insulation layer (Figures 1-5, gate line GL, gate insulation layer 310);
Forming an active layer, a source, and a drain (Figure 4, active layer 312, source SE2, drain DE2), wherein the gate line has a first overlapped region with the source in an orthogonal projection 
Forming a pixel electrode (Figure 4, pixel electrode PE2), wherein
The manufacturing method further comprises:
Forming an additional signal line, wherein the additional signal line is formed as having a second overlapped region with the source in the orthogonal projection direction (Figure 4, additional signal line 752 overlaps with source SE2). 
The first embodiment of Kim fails to disclose that the additional signal line is formed to be located in the same layer as the pixel electrode.
However, another embodiment of Kim discloses a similar array substrate where the additional signal line is formed to be located in the same layer as the pixel electrode (Kim, Figure 2, additional signal line 523).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the additional signal line as disclosed by the first embodiment of Kim to be in the same layer as the pixel electrode as disclosed by another embodiment of Kim. One would have been motivated to do so for the purpose of reducing capacitance and simplifying the manufacturing process (Kim, Paragraphs 0071-0072).
Kim fails to disclose that the first overlapped region has an area equal to an area of the second overlapped region.
However, Yoshida discloses a similar substrate where the first overlapped region has an area equal to an area of the second overlapped region (Yoshida, Figure 1, where the first overlapped region is the region at which gate line 36 and source line 35 intersect and the second overlapped region is the region at which signal line 32 and source line 35 intersect, where since the gate line 36 and signal line 32 have the same width, they would have a same overlapping region area; Paragraph 0196).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second overlapped regions as disclosed by Kim to have equal areas as disclosed by Yoshida. One would have been motivated to do so for the purpose of optimizing the positions and dimensions of the gate line and the signal line in order to prevent parasitic capacitance from being generated (Yoshida, Paragraphs 0043-0045; Paragraph 0196; Paragraph 0238). 
Kim also fails to disclose that the second overlapped region forms an additional capacitance between the additional signal line and the source.
However, Igeta discloses a similar substrate where the second overlapped region forms an additional capacitance between the additional signal line and the source (Figures 9A-9B, additional signal line CPL, source ST; Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Kim to have the source overlap with the additional signal line thereby creating an additional capacitance as disclosed by Igeta. One would have been motivated to 

Regarding Claim 13, Kim in view of Yoshida and Igeta discloses the manufacturing method according to claim 10, wherein the additional signal line is substantially parallel to an extension direction of the gate line (Figure 5 discloses that the additional signal line 752 is parallel with the extension direction of the gate line GL).

Regarding Claim 14, Kim in view of Yoshida and Igeta discloses the manufacturing method according to claim 10. 
Kim fails to explicitly disclose that a length of the overlapped region in an extension direction of the source is in a range of 18um to 25um. However, Kim discloses the general environment of having a 

Regarding Claim 15, Kim in view of Yoshida and Igeta discloses the array substrate according to claim 2.
Kim fails to explicitly disclose that a distance between the additional signal line and the gate line is equal to or greater than 5um. However, Kim discloses the general environment of having the gate line and the additional signal line spaced apart from one another (Kim, Figure 5; Paragraph 0035). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a distance between the additional signal line and the gate line is equal to or greater than 5um is the result-effective variable, and when this distance is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of reducing parasitic capacitance are realized. While Kim does not directly disclose that a distance between the additional signal line and the gate line is equal to or greater than 5um, Kim does disclose the general conditions recited in the instant claim, as noted above. 

Regarding Claim 16, Kim in view of Yoshida discloses the array substrate according to claim 1, wherein a length of the second overlapped region in an extension direction of the source is greater than a width of the additional signal line (Figure 3, the overlap region of the additional signal line 752 and the source SE2 is proportionally greater than the width of the additional signal line 752). 

Regarding Claim 17, Kim in view of Yoshida and Igeta discloses a display apparatus, comprising the array substrate according to claim 2 (Figures 1-5). 

Regarding Claim 19, Kim in view of Yoshida and Igeta discloses the manufacturing method according to claim 13. 
Kim fails to explicitly disclose that a distance between the additional signal line and the gate line is equal to or greater than 5um. However, Kim discloses the general environment of having the gate line and the additional signal line spaced apart from one another (Kim, Figure 5; Paragraph 0035). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a distance between the additional signal line and the gate line is equal to or greater than 5um is the result-effective variable, and when this distance is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of reducing parasitic capacitance are realized. While Kim does not directly disclose that a distance between the additional signal line and the gate line is equal to or greater than 5um, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a distance 

Regarding Claim 20, Kim in view of Yoshida and Igeta discloses the manufacturing method according to claim 10, wherein a length of the overlapped region in an extension direction of the source is greater than a width of the additional signal line (Figure 3, the overlap region of the additional signal line 752 and the source SE2 is proportionally greater than the width of the additional signal line 752).

Claims 8-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yoshida and Igeta in further view of Min et al (US Publication No.: US 2010/0073357 A1 of record, “Min”).
Regarding Claim 8, Kim in view of Yoshida and Igeta discloses a driving method of the array substrate according to claim 1.
Kim fails to disclose that the driving method comprises changing a voltage applied to the additional signal line from a third voltage to a fourth voltage when a voltage applied to the gate line is changed from a first voltage to a second voltage, wherein a difference between the first voltage and the second voltage is opposite in sign to a difference between the third voltage and the fourth voltage.
However, Min discloses a similar method where the driving method comprises changing a voltage applied to the additional signal line from a third voltage to a fourth voltage when a voltage applied to the gate line is changed from a first voltage to a second voltage, wherein a difference between the first voltage and the second voltage is opposite in sign to a difference between the third voltage and the fourth voltage (Min, Paragraph 0041; Figure 7 discloses opposite difference in sign between voltages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving method as disclosed by Kim to have a particular voltage application of the lines as disclosed by Min. One would have been motivated to do so for the purpose of improving luminance value and decreasing a degradation factor (Min, Paragraph 0053).


Kim fails to disclose that an absolute value of the difference between the first voltage and the second voltage is equal to an absolute value of the difference between the third voltage and the fourth voltage.
However, Min discloses a similar driving method where an absolute value of the difference between the first voltage and the second voltage is equal to an absolute value of the difference between the third voltage and the fourth voltage (Min, Paragraph 0041; Figure 7 discloses an absolute value of the difference between voltages is equal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving method as disclosed by Kim to have a particular voltage application of the lines as disclosed by Min. One would have been motivated to do so for the purpose of improving luminance value and decreasing a degradation factor (Min, Paragraph 0053).

Regarding Claim 18, Kim in view of Yoshida and Igeta discloses a driving method of the array substrate according to claim 2. 
Kim fails to disclose that the driving method comprises changing a voltage applied to the additional signal line from a third voltage to a fourth voltage when a voltage applied to the gate line is changed from a first voltage to a second voltage, wherein a difference between the first voltage and the second voltage is opposite in sign to a difference between the third voltage and the fourth voltage.
However, Min discloses a similar method where the driving method comprises changing a voltage applied to the additional signal line from a third voltage to a fourth voltage when a voltage applied to the gate line is changed from a first voltage to a second voltage, wherein a difference between the first voltage and the second voltage is opposite in sign to a difference between the third voltage and the fourth voltage (Min, Paragraph 0041; Figure 7 discloses opposite difference in sign between voltages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving method as disclosed by Kim to have a particular voltage application of the 

Conclusion                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871